Citation Nr: 1530919	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with proteinuria.

2.  Entitlement to a compensable rating for diabetic retinopathy prior to November 24, 2014.

3.  Entitlement to a rating in excess of 30 percent for diabetic retinopathy beginning November 24, 2014.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

6.  Entitlement to a total disability rating based in individual unemployability.



REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1989.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2015 substantive appeal, the Veteran raised the issue of unemployability due to his symptoms of posttraumatic stress disorder (PTSD).  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the title page.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected diabetes mellitus has not required any regulation of activities and has been treated with restricted diet, oral medication, and as of July 2012, insulin.  The Veteran's diabetic nephropathy/renal dysfunction has been manifested by proteinuria, but otherwise asymptomatic.

2.  Prior to November 24, 2014, the Veteran's service-connected diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss, pain, rest requirements, impairment of muscle function, or incapacitating episodes.   

3.  For the period beginning November 24, 2014, the Veteran's service-connected diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/40 in both eyes, average concentric concentration to 44.5 degrees in the right eye and 44.25 degrees in the left eye, without any evidence of pain, rest requirements, impairment of muscle function, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with proteinuria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.119, Diagnostic Code 7913, 4.115a (2014)

2.  Prior to November 24, 2014, the criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.76a, Diagnostic Code 6006 (2008), 4.79, Diagnostic Code 6006 (2014).

3.  Beginning November 24, 2014, the criteria for a rating in excess of 30 percent for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.76a, Diagnostic Code 6080, 4.79, Diagnostic Code 6006-6080 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the above-captioned claim, the RO's October 2007 letter to the Veteran contained the requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Furthermore, the February 2015 supplemental statement of the case set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Therefore, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120; Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA and private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in May 2008, February 2009, April 2014, May 2014, and November 2014.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a June 1989 rating decision, service connection was granted for diabetes mellitus, to which a noncompensable rating was assigned, effective January 3, 1989.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  In a June 1997 rating decision, the Veteran's disability rating for diabetes mellitus was increased to 20 percent, effective May 5, 1997.  In December 2003, the Veteran filed a claim of entitlement to service connection for diabetic retinopathy and an increased rating claim for his service-connected diabetes mellitus.  In a March 2004 rating decision, the RO continued the 20 percent disability rating assigned to the Veteran's diabetes mellitus and granted service connection for diabetic retinopathy, rated as noncompensable.  In September 2007, the Veteran filed a claim of entitlement to an increased rating for his service-connected diabetes with retinopathy and service connection claims for peripheral neuropathy of all four extremities, a kidney condition, and erectile dysfunction, all secondary to his service-connected diabetes mellitus.  In a June 2008 rating decision, the RO denied service connection for peripheral neuropathy and erectile dysfunction, continued the 20 percent disability rating assigned to the Veteran's diabetes mellitus with retinopathy, and granted service connection for proteinuria, rated as noncompensable.  Thereafter, the Veteran perfected an appeal as to the disability rating assigned to his diabetes mellitus with retinopathy and proteinuria.

In March 2014, the Board remanded the Veteran's claim in order to obtain relevant records from the Social Security Administration (SSA) and to provide the Veteran with another VA examination to determine the current severity of his diabetes mellitus and retinopathy.  While in remand status, the RO requested records from the SSA.  In April 2014, the SSA indicated that it had no medical records for the Veteran, as he never filed a claim for disability benefits.  The Veteran underwent a VA eye examination in April 2014 and a VA diabetes examination in May 2014.  In a February 2015 rating decision, the RO assigned a separate 30 percent disability rating for the Veteran's diabetic retinopathy, effective November 24, 2014.  In a February 2015 supplemental statement of the case, the RO confirmed and continued the 20 percent disability rating assigned to the Veteran's service-connected diabetes mellitus with proteinuria.  The Veteran's claim was then returned to the Board for further appellate review.  Based on the foregoing, the Board finds that the RO substantially complied with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

I.  Increased Rating for Diabetes Mellitus with Proteinuria

The Veteran's diabetes mellitus with proteinuria has been assigned a disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent disability rating is assigned for diabetes mellitus  requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A maximum 100 percent disability rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes unless they are part of the criteria used to support a total evaluation.  All noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

During a March 2012 hearing before the Board, the Veteran testified that he was prescribed oral Glucotrol and Actos to treat his diabetes.  He stated that he was never prescribed insulin.  Additionally, he testified that his physician advised him to regulate his activities "to a certain degree."  Specifically, he indicated that his physician advised him not to go hunting, fishing, or into the woods alone.  The Veteran stated that his activities were not otherwise regulated.  The Veteran also reported persistent urination at night, excessive thirst, and erectile problems.

An April 2005 private treatment record shows a diagnosis of subnephrotic range proteinuria, which was believed to be secondary to the Veteran's diabetes mellitus.   The record also indicates that the Veteran had chronic kidney disease, stage II, which was likely secondary to diabetic nephropathy.  The Veteran reported nocturia three or four times per night, and the treatment provider noted that the Veteran had a diagnosis of benign prostatic hyperplasia (BPH).  An ultrasound revealed no evidence of obstructive uropathy.

In October 2005, the Veteran reported feeling tired and waking two or three times during the night to urinate.  He denied any skin problems or rashes and symptoms of numbness, tingling, burning, or cold sensation.  The record shows a diagnosis of diabetes mellitus, type II, with dyslipidemia, hypertension, retinopathy, and nephropathy.  The record shows that the Veteran did not have a diagnosis of neuropathy.  
	
A May 2006 private treatment record indicates that the Veteran reported symptoms of excessive thirst and waking during the night to urinate.  Otherwise, he reported no new complaints, and the treatment provider indicated that his recent blood sugars were excellent.

Treatment records from June 2006 through August 2006 show some atrophic skin changes in the feet and legs, bilaterally; varicosities; and dry, scaly skin in the heels and ankles, for which the treatment provider recommended DiabetiDerm cream for use on the feet and ankles.

Treatment records dated January 2007 through August 2007 indicate that the Veteran again reported some atrophic skin changes in the feet and legs, bilaterally.  There was no evidence of edema.

A September 2007 private treatment record indicates that the Veteran reported symptoms of waking during the night to urinate and mild numbness in both hands.  When asked to circle his symptoms on a form, the Veteran did not circle rashes, itchiness, excessive thirst, excessive urination, swelling, nerve pain, or weakness.  

A November 2007 private treatment record indicates that the Veteran reported some atrophic skin changes, varicosities, and slight edema.

A May 2008 VA examination report indicates that the Veteran's diabetes was non-insulin dependent.  The Veteran reported being independent in his activities of daily living and working full-time in a civil service position at a warehouse.  He denied any physician-prescribed bedrest, incapacitation, hospitalizations, hypoglycemia, hypoglycemic ketoacidotic episodes in past 12 months, or any impediments to his usual occupation.  The Veteran reported symptoms of episodic tingling in the hands, feet, fingers, and thighs, which lasted about five to ten minutes in duration.  He denied any weakness, loss of strength, or restricted activities.  He denied any dysuria, hesitancy, decreased stream, infections, stones, or nephritis.  The Veteran reported urinating approximately four or five times per day and about three times during the night.  He denied wearing any absorbent devices or undergoing catheterizations, dilations, or drainage procedures in the last 12 months.  The Veteran reported a 12-year history of erectile dysfunction, for which he was prescribed Viagra and Levitra.  The examiner noted that the Veteran's treatment records indicated that the Veteran reported good nocturnal erections in 2005.  A physical examination revealed no dominant lesions, rashes, scars, or diabetic skin changes.  There was no venous varicosities, venous stasis, stasis dermatitis, pallor, or lower extremity edema.  Deep tendon reflexes were 2+ in the upper extremities and 1+ in the lower extremities, bilaterally.  There was no muscle atrophy.  Strength testing to gravity and resistance were within normal limits for the Veteran's age for both lower and upper extremities.  Sharp and dull discrimination and light touch testing was normal in both upper and lower extremities.  Monofilament testing sites were intact in the feet, bilaterally.  Vibratory sense was intact to the first metatarsal phalangeal joints, bilaterally.  The examiner found no objective evidence of peripheral neuropathy.  The diagnoses were diabetes mellitus, type II, on medical therapy; proteinuria, likely due to diabetes; and subjective erectile dysfunction without loss of sexual organ.  The examiner indicated that the etiology of the erectile dysfunction was multifactorial, noting that several other risk factors were present, including hyperlipidemia, hypertension, and natural aging.  The examiner opined that the Veteran's subjective erectile dysfunction was less likely than not caused by or related to his diabetes.

An April 2009 treatment records indicates that the Veteran was advised to modify his diet and exercise daily.  The record also indicates that the Veteran exhibited no neurological or genitourinary symptoms.

Treatment records dated May 2010 and August 2010 indicate that the Veteran reported exercising regularly and engaging in moderate aerobic activity.  It was noted that the Veteran should engage in regular activity to improve his health.  

A February 2012 private treatment record shows that the Veteran denied dysuria, urinary frequency, urgency, or hesitancy.  He also denied any localized numbness, weakness, or tingling.  The record indicates that the Veteran's diabetes with complications has remained unchanged.  

A November 2011 treatment record shows that the Veteran reported starting a new job and getting exercise at work.  The Veteran reported seeing a podiatrist the previous month without any complications.  He stated that overall, he was feeling good.  The treatment provider prescribed Actos and advised the Veteran to carefully watch his diet and begin exercising.

A July 2012 treatment record, indicates that the Veteran's diabetes was uncomplicated, but poorly controlled on Actos and Metformin.  The treatment provider discontinued Actos and prescribed Janumet and nightly insulin injections.

During a May 2014 VA examination, the Veteran reported that his service-connected diabetes mellitus was stable and asymptomatic.  The examination report indicates that the Veteran was prescribed oral hypoglycemic agents, including Linagliptin and Glucovance, to which he responded well and experienced no side effects.  The Veteran reported no skin changes.  A physical examination revealed warm and dry skin with good color, normal turgor, and no evidence of ecchymosis, jaundice, breakdown, or rashes.  The Veteran did not walk with any assistive devices.  A physical examination also revealed no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal or guarding movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  The examination report indicates that the Veteran did not have to regulate his activities as part of medical management of his diabetes.  The Veteran denied any hospitalizations for ketoacidosis or hypoglycemic reactions within the past 12 months.  There was no evidence of any progressive unintentional weight loss or loss of strength attributable to his diabetes.  The only complications noted were diabetic retinopathy and nephropathy or renal dysfunction.  The only sign or symptom associated with the Veteran's renal dysfunction was asymptomatic proteinuria.  The examiner indicated that the Veteran's diabetes mellitus, and related complications, did not impact his ability to work.

A February 2015 private treatment record, submitted with a waiver of RO jurisdiction, indicates that the Veteran denied dysuria, hematuria, and polyuria.    The record also shows an active prescription for Lantus insulin through October 2015.  

As noted above, the Veteran's service-connected diabetes mellitus has been assigned a 20 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The evidence of record shows that the Veteran has been advised to restrict his diet, and as of July 2012, was prescribed insulin.  However, the record reveals that the Veteran has not had to regulate his activities.  Although the Veteran testified that he was advised not to go hunting or fishing alone, the record shows that the Veteran was not otherwise restricted in his activities in any other way.  In fact, the record shows that the Veteran was encouraged to engage in regular activities to improve his health.  Therefore, the Board finds that a 40 percent disability rating is not warranted for any distinct period throughout the pendency of this appeal.  Furthermore, the record reveals no episodes of ketoacidosis or hypoglycemic reactions, no hospitalizations, and no progressive loss of weight or strength.  Accordingly, a disability rating of 60 or 100 percent is not warranted.  Id.  

The Veteran has a diagnosis of diabetic nephropathy/renal dysfunction, manifested by proteinuria, or excessive serum proteins in the urine.  See Dorland's Illustrated Medical Dictionary, 1535 (32nd ed. 2012).  Diseases of the genitourinary system are generally rated on the basis of renal or voiding dysfunctions, infections, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.  A review of the record reveals no evidence of renal or voiding dysfunctions, obstructed voiding, urinary frequency, or infections related to the Veteran's diabetic nephropathy/renal dysfunction.  Although the record shows some complaints of nocturia, the record also contains a diagnosis of benign prostatic hyperplasia (BPH), which has not been associated with the Veteran's service-connected diabetes.  There is no medical evidence of record indicating that the Veteran's symptoms of nocturia are related to his diabetic nephropathy/renal dysfunction.  Notably, the May 2014 VA examiner indicated that the Veteran's diabetic nephropathy/renal dysfunction was manifested by proteinuria, but otherwise asymptomatic.  Accordingly, the Board finds that the Veteran's diabetic nephropathy/renal dysfunction does not warrant a separate compensable rating.  See 38 C.F.R. § 4.115a.  

The record also shows some symptoms of atrophic skin changes, dryness, and varicosities.  However, VA examinations performed in May 2008 and April 2014 showed no skin abnormalities related to the Veteran's service-connected diabetes.  Additionally, the record shows no edema or other symptoms related to the noted varicosities.  Accordingly, there is no evidence of record to support a finding that a separate compensable rating is warranted for any distinct period throughout the pendency of this appeal based on any skin disorders or varicosities related to the Veteran's service-connected diabetes.  See 38 C.F.R. §§  4.114, Diagnostic Code 7119, 4.118, Diagnostic Code 7806 (2014); Hart, 21 Vet. App. at 509-10.

II.  Increased Rating for Diabetic Retinopathy

The Veteran's diabetic retinopathy has been assigned a noncompensable rating prior to November 24, 2014, and effective November 24, 2014, a 30 percent disability rating pursuant to the criteria set forth in Diagnostic Code 6006-6080.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  In this case, the hyphenated diagnostic code indicates that retinopathy, under Diagnostic Code 6006, is the service-connected disability, and impairment of visual fields, under Diagnostic Code 6080, is a residual condition.

The Board notes that the rating criteria for evaluating diseases of the eye were amended during the pendency of this appeal.  See 73 Fed. Reg. 66544 (November 10, 2008).  These amendments apply to claims received by VA on or after the December 10, 2008 effective date.  As the Veteran's claim of entitlement to a compensable rating for diabetic retinopathy was received in September 2007, the Board will apply the old version of the rating criteria for the period prior to December 10, 2008.  However, as of December 10, 2008, the Board will evaluate the Veteran's diabetic retinopathy under both versions and apply the rating criteria more favorable to the Veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Prior to December 10, 2008, chronic diseases of the eye listed at Diagnostic Codes 6000 through 6009 were rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent was to be assigned during active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).   

Pursuant to the old rating criteria, central visual acuity was evaluated based on the degree of the resulting impairment of visual acuity, based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6061-6079 (2008).  The percentage evaluation was found on Table V of the old rating criteria by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

Pursuant to the old rating criteria, impairment of field vision was assigned a disability rating based on the extent of the contraction of the visual field in each eye, which was determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost were then added together to determine total degrees lost, which was subtracted from 500.  The difference, which represented the total remaining degrees of visual field, was divided by eight to determine the average contraction for rating purposes.  38 C.F.R. § 4.76a, Table III.  A 10 percent disability rating was assigned for unilateral loss of the nasal  or temporal half of the visual field; or unilateral concentric contraction of the visual field between 16 and 60 degrees.  Id.  A 20 percent disability rating was assigned for bilateral loss of the nasal half of the visual field; unilateral concentric contraction of the visual field between 6 and 15 degrees; or bilateral concentric contraction of the visual field between 46 and 60 degrees.  Id.  A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; unilateral concentric contraction of the visual field to 5 degrees; or bilateral concentric contraction of the visual field between 31 and 45 degrees.  Id.  A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees.  Id.  A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees.  A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees.  Id.    

Effective December 10, 2008, retinopathy is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).

Pursuant to the revised rating criteria, central visual acuity is generally evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b) (2014).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2014).  

With regard to visual field impairment, a 10 percent disability rating is assigned for unilateral loss of the temporal half of the visual field; unilateral or bilateral loss of the nasal half of the visual field; unilateral loss of the inferior half of the visual field; unilateral or bilateral loss of the superior half of the visual field; bilateral concentric contraction of the visual field between 46 and 60 degrees; or unilateral concentric contraction of the visual field between 16 and 60 degrees.  38 C.F.R. § 4.79, Diagnostic Code 6080.  A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; bilateral loss of the inferior half of the visual field; bilateral concentric contraction of the visual field between 31 and 45 degrees; or unilateral concentric contraction of the visual field to 5 degrees.  Id.  A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees.  Id.  A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees.  Id.  A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees.  Id.

With regard to impairment of muscle function, disability ratings are assigned based on the degree of diplopia (double vision).  38 C.F.R. § 4.79, Diagnostic Code 6090 (2014).

A December 2006 private treatment record indicates that the Veteran reported no change in vision since his last visit and denied any symptoms of flashes or floaters.  His corrected visual acuity was 20/25 -1 in the right eye and 20/25 +2 in the left eye.  Visual fields were full to confrontation.  The treatment provider indicated that the Veteran's retina was stable, and his diabetic retinopathy remained unchanged.

In April 2007, the reported blurry vision on and off in the left eye and no problems with the right eye.  He denied any tearing or pain.  The Veteran's corrected visual acuity was 20/25 -3 in the right eye and 20/20 -2 in the left eye.  Visual fields were full to confrontation.  The treatment provider indicated that the Veteran's retina appeared stable, his diabetic retinopathy remained unchanged, and no treatment was necessary.

In October 2007, the Veteran reported no changes since his last visit; however, he indicated that he was using artificial tears more frequently.  He denied any symptoms of flashes or floaters.  The Veteran's corrected visual acuity was 20/30 -2 in the right eye and 20/25 -2 in the left eye.  Visual fields were full to confrontation.  The treatment provider indicated that the Veteran's retina was stable, his diabetic retinopathy remained unchanged, and no treatment was necessary. 

A July 2008 letter from a private treatment provider indicated that in June 2004, the Veteran's visual acuity was 20/20 in the right eye and 20/32 in the left eye.  It was noted that the Veteran had focal laser surgery in the right eye and two focal laser surgeries in the left eye in order to treat macular edema related to his diabetic retinopathy.  The treatment provider indicated that in June 2008, the Veteran's visual acuity was 20/40 +2 in the right eye, with pinhole improvement to 20/30 -2, and 20/70 -1 in the left eye, with pinhole improvement to 20/50.  During the June 2008 visit, there was no edema in either eye, but a fluorescein angiogram revealed some macular ischemia in the left eye, causing the decrease in visual acuity.  

A February 2009 VA eye examination indicates that the Veteran's corrected visual acuity was 20/20 in the right eye and 20/40 in the left eye.  There was no evidence of diplopia.  Extraocular muscle movements were full, and visual fields to confrontation were full.  

A February 2012 private treatment record indicates that the Veteran reported feeling a film across his left eye and blurred vision in the left eye.  He indicated that his right eye seemed fine, and he denied any symptoms of flashes or floaters.  His corrected visual acuity was 20/20 -1 in the right eye and 20/30 -1 in the left eye.  Visual fields were full to confrontation.  The treatment provider indicated that the Veteran's diabetic retinopathy was stable, there were no signs of edema, and no treatment was necessary.

During a March 2012 hearing before the Board, the Veteran testified that he underwent two surgeries on the left eye and experienced a protein leak in his right eye.  He further testified that he wore glasses, and his prescription has progressively gotten stronger.   He also denied experiencing any incapacitating episodes.  

An April 2014 VA examination indicates that the Veteran's corrected visual acuity was 20/40 in each eye.  There was no evidence of pupillary defects, anatomical loss, light perception only, extremely poor vision, blindness, diplopia, or scotoma.  A slit lamp and external eye examination were normal for both eyes.  An internal eye exam revealed focal laser scars and dot and blot macular hemorrhages in both eyes.  The optic disc, vessels, vitreous, and periphery were normal in both eyes.  The Veteran denied any incapacitating episodes, and the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  The diagnosis was moderate non-proliferative diabetic retinopathy in both eyes.

In November 2014, the Veteran underwent a VA visual field examination.  In the right eye, the Veteran's concentric contraction of the visual field was limited to 25 degrees up, 45 degrees up temporally, 68 degrees temporally, 61 degrees down temporally, 47 degrees down, 32 degrees down nasally, 38 degrees nasally, and 40 degrees up nasally.  The average concentric concentration in the right eye was 44.5 degrees.  In the left eye, the Veteran's concentric contraction of the visual field was limited to 21 degrees up, 48 degrees up temporally, 66 degrees temporally, 63 degrees down temporally, 48 degrees down, 32 degrees down nasally, 33 degrees nasally, and 43 degrees up nasally.  The average concentric concentration in the left eye was 44.25 degrees.  

With regard to visual acuity, the record reveals that throughout the appeal period, the Veteran's corrected visual acuity was, at worst, 20/40 in each eye.  The Board notes in July 2008, the Veteran's private treatment provider indicated that in June 2008, the Veteran's visual acuity was 20/70 in the left eye.  However, the treatment provider did not indicate that these results represented the Veteran's best corrected distance vision, as required by the rating criteria.  See 38 C.F.R. § 4.76(b).  Notably, examinations performed less than one year earlier and less than one year later revealed corrected left eye visual acuity of 20/25 and 20/45, respectively.  Thus, the Board finds that the Veteran's best corrected visual acuity was not worse than 20/40 in each eye for any distinct period throughout the pendency of this appeal.  Pursuant to both the old and revised rating criteria, 20/40 vision in both eyes warrants a noncompensable rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079, Table V (2008); see also 38 C.F.R. § 4.79, Diagnostic Code 6066.

With regard to impairment of visual fields, the record reveals that as of November 24, 2014, the Veteran's average concentric concentration was 44.5 degrees in the right eye and 44.25 degrees in the left eye.  Pursuant to both the old and revised rating criteria, remaining field vision between 31 and 45 degrees, bilaterally, warrants a 30 percent disability rating.  See 38 C.F.R. §§ 4.84a, Diagnostic Code 6080, 4.79, Diagnostic Code 6080.  There is no evidence of impairment of visual fields prior to the November 2014 VA examination.  Accordingly, pursuant to both the old and revised rating criteria, the Board finds that a compensable rating based on impairment of visual fields is not warranted prior to November 24, 2014, and a rating in excess of 30 percent is not warranted on or after November 24, 2014.  See Id.

The foregoing evidence also demonstrates that the Veteran's symptoms of diabetic retinopathy did not warrant a compensable rating for any distinct period prior to November 24, 2014.  Although the old rating criteria provides for a minimum 10 percent disability rating during active pathology, the Board finds that such is not warranted in this case.  "Active pathology" is not defined in the regulation;  however, the evidence shows that throughout the appeal period, the Veteran's diabetic retinopathy did not cause compensable visual abnormalities, pain, diplopia, macular edema, flashes, floaters, or incapacitating episodes.  Furthermore, the Veteran's treatment providers consistently indicated that the Veteran's retinopathy remained stable and did not require any treatment.  Throughout the appeal period prior to November 24, 2014, the only manifestations of the Veteran's diabetic retinopathy were a single complaint of a film across the left eye in February 2012, dot and blot macular hemorrhages observed during the April 2014 VA examination of the inner eye, and impaired visual acuity, which, as found above, was not severe enough to warrant a compensable rating.  Based on the foregoing, the Board finds that the absence of any sustained impairment or necessary treatment throughout the pendency of this appeal reflects a lack of active pathology.  Accordingly, a 10 percent disability rating is not warranted based on active pathology under the old rating criteria.  See 38 C.F.R. 38 C.F.R. § 4.84a.  

Moreover, as there is no evidence of diplopia, pain, rest requirements, incapacitating episodes, or any other symptoms that would warrant a higher disability rating under the old or revised rating criteria, the Board finds that a rating in excess of 30 percent is not warranted for any distinct period beginning November 24, 2014.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035, 6061-6081, 6091 (2008); see also 38 C.F.R. § 4.79, Diagnostic Codes 6010-6037, 6061-6066, 6080-6081, 6090 (2014).  

III.  Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate, as the criteria under which the Veteran's service-connected disabilities are evaluated specifically contemplate the level of occupational and social impairment caused by his diabetes mellitus with proteinuria and retinopathy.  See 38 C.F.R. §§ 4.79, 4.115a, 4.119.

Throughout the pendency of this appeal, the Veteran's service-connected diabetes mellitus has been manifested by excessive thirst and treated with restricted diet, oral medication, and starting July 2012, insulin.  The Veteran's diabetic nephropathy/renal dysfunction has been manifested by proteinuria, but was otherwise asymptomatic.  The Veteran's diabetic retinopathy has been manifested by visual acuity of no worse than 20/40 in both eyes and as of November 24, 2014, average concentric concentration to 44.5 degrees in the right eye and 44.25 degrees in the left eye.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the above-referenced ratings assigned for these disabilities.   

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A rating in excess of 20 percent for diabetes mellitus with proteinuria is denied.

A compensable rating prior to November 24, 2014 is denied.

A rating in excess of 30 percent beginning November 24, 2014 is denied.


REMAND

In a June 2013 rating decision, service connection was granted for PTSD, to which a 50 percent disability rating was assigned, effective August 11, 2011.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected PTSD.

In his May 2015 substantive appeal, the Veteran indicated that his PTSD symptoms have worsened, and he left his job as a result.  Because the Veteran's most recent VA examination was conducted over two years ago and there is an indication that his PTSD symptoms may have increased in severity, the Board finds that a remand is necessary in order to provide the Veteran another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Because the Veteran asserts that he is unemployable due to his PTSD symptoms, the claim of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for an increased PTSD rating.  Therefore, the TDIU claim must also be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Additionally, in the August 2011 claim of entitlement to service connection for PTSD, the Veteran stated that he received mental health treatment at the Panama City VA Outpatient Clinic.  Although the March 2015 statement of the case indicates that the RO obtained the Veteran's treatment records from the Biloxi VA Healthcare System, to include the Pensacola VA Outpatient Clinic and the Panama City VA Outpatient Clinic, from May 2005 to March 2015, the Veteran's electronic claims file only appears to contain records through March 2013.  Therefore, on remand, the RO must obtain all outstanding treatment records from the Biloxi VA Healthcare System and associate them with the Veteran's electronic claims file.

In the May 2015 substantive appeal, the Veteran also requested a hearing before the Board at the RO. To date, the requested hearing has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this hearing request.  Therefore, on remand, the RO must schedule the requested hearing.  See 38 C.F.R. § 20.700 (2014).

Finally, in a January 2015 rating decision, service connection was granted for bilateral hearing loss, to which a noncompensable rating was assigned.  Later in January 2015, the Veteran submitted a notice of disagreement with respect to the noncompensable rating assigned to his service-connected hearing loss disability.  However, a statement of the case has not been issued with respect to this issue.  Therefore, the issue of entitlement to an initial compensable rating for bilateral hearing loss is remanded to the RO for issuance of a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remand for the following action:

1.  Issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

2.  Provide the Veteran with the appropriate statutory and regulatory notice regarding the issue of entitlement to a TDIU.

3.  The RO must schedule the Veteran for a hearing before the Board.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

4.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all outstanding treatment records from the Biloxi VA Healthcare System, including the Pensacola VA Outpatient Clinic and the Panama City VA Outpatient Clinic.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

5.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected PTSD and its effect on his ability to secure or follow substantially gainful employment.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must comment on the functional impairment caused by the Veteran's PTSD as well as the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms, to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

After reviewing the evidence of record, the examiner must also comment on whether any symptoms attributable to the Veteran's PTSD have increased in severity throughout the pendency of this appeal.  If the examiner believes that the Veteran's symptoms have increased in severity, the examiner must provide an approximate date of onset of the increased symptomatology, if possible. 

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.
 
7.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  The Veteran and his representative must be afforded an adequate opportunity to respond.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


